In a replevin action to recover two shares of stock, plaintiff appeals from (1) a judgment of the Supreme Court, Kings County (Leone, J.), entered December 29, 1980, which is in favor of defendant against him, upon a jury verdict, and (2) an order of the same court, dated November 17,1980, which denied his motion to set aside the verdict and for a new trial. Appeal from the order dismissed, without costs or disbursements (see Matter of Aho, 39 NY2d 241, 248). Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Lazer, Mangano and Niehoff, JJ., concur.